Citation Nr: 9916207	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-24 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a renal disorder on 
a direct basis.

2.  Entitlement to service connection for a renal disorder, 
as secondary to service-connected hypertension with 
atherosclerotic vascular disease.

3.  Entitlement to an increased disability rating for 
service-connected hypertension with atherosclerotic vascular 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served active duty from June 1943 to May 1946 and 
from March 1947 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above-noted claims.  

In February 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1998).  


REMAND

Additional development is necessary in this case before a 
decision on the merits of the veteran's claims can be made.  
First, in July and September 1997 the RO received additional 
relevant evidence, including treatment records from Venice 
Hospital dated in 1996 and VA treatment records dated in 
1997, subsequent to the issuance of the most recent (February 
1997) statement of the case addressing the issues on appeal.  
Therefore, in accordance with 38 C.F.R. §§ 19.31 and 19.37, 
the case is returned to the RO for consideration and the 
issuance of a supplemental statement of the case.

Second, with respect to service-connected hypertension with 
atherosclerotic vascular disease, new regulations promulgated 
by VA for rating service-connected cardiovascular disorders 
became effective on January 12, 1998.  62 Fed.Reg. 65207-
65224 (December 11, 1997).  Where law or regulations change 
after a claim has been filed but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should apply unless otherwise 
specified.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); 
see also Dudnick v. Brown, 10 Vet. App. 79 (1997) (with 
respect to the amended regulations in question, VA is 
required to apply the amendments to the extent that they are 
more favorable to the claimant than the earlier provisions).  
The RO has not considered this claim under the new 
regulations.  Consequently, a remand to the agency of 
original jurisdiction is required for the purpose of re-
rating of the veteran's service-connected hypertension with 
atherosclerotic vascular disease.

Third, the veteran has not yet been afforded a VA examination 
to assess the current severity of his service-connected 
hypertension with atherosclerotic vascular disease. See Green 
v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").  This should be accomplished on remand.

Finally, as the case must be remanded for the foregoing 
reasons, a medical opinion as to the date of onset and 
etiology of the veteran's Wegener's glomerulonephritis would 
also be helpful.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that Board must rely on independent 
medical evidence to support its findings and must not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions). 

Accordingly, this case is remanded for the following:

1.  Request that the veteran provide a 
list of those who have treated him for 
any renal disorder and hypertension with 
atherosclerotic vascular disease since 
1997.  Request all records of any 
treatment reported by the veteran that 
are not already in the claims file.  The 
Board is particularly interested in 
treatment received at any VA facilities, 
including the Bay Pines and James Haley 
VA Medical Centers.

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159(c).

2.  Afford the veteran a comprehensive VA 
medical examination in order to assess 
the current severity of his service-
connected hypertension with 
atherosclerotic vascular disease.  The 
claims folder and a copy of this remand 
are to be made available to the examiner 
prior to the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
tests deemed necessary by the examiner 
are to be performed.  

The examiner should comment on all 
manifestations of the veteran's service-
connected hypertension with 
atherosclerotic vascular disease.  A 
series of blood pressure readings should 
be taken.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

The examiner should be provided with 
copies of the revised rating criteria for 
cardiovascular disorders, together with 
the criteria in effect prior to January 
12, 1998.  Appropriate exercise testing 
must be conducted in order to determine 
metabolic equivalent (METS) scores.  

The examiner should answer the following 
questions:

a.  Is there any evidence of cardiac 
hypertrophy or dilatation on 
electrocardiogram, echocardiogram or x-
ray?  

b.  Is there any evidence of left 
ventricular dysfunction, and if so, what 
is the ejection fraction?

c.  Does the veteran suffer with chronic 
congestive heart failure?  If so, how 
many episodes of acute congestive heart 
failure has he suffered in the past year?

d.  At what level of METs score does the 
veteran experience dyspnea, fatigue, 
angina, dizziness, or syncope?

e.  To what extent does the veteran's 
service-connected hypertension with 
atherosclerotic vascular disease limit 
his social and industrial adaptability?  
Is ordinary manual labor feasible?  Does 
this disability prohibit him  from doing 
light manual labor and/or is more than 
sedentary work precluded?

38 C.F.R. § 4.104, Diagnostic Code 7005.

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished.

3.  Afford the veteran a comprehensive VA 
medical examination in order to determine 
the date of onset and etiology of any 
renal disease, including Wegener's 
glomerulonephritis.  The claims folder 
and a copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder, including the service 
medical records.  All tests deemed 
necessary by the examiner are to be 
performed.  The examiner should render 
diagnoses of all current renal disorders 
found to be present and based on the 
medical documentation on file should 
indicate the approximate date of onset 
and etiology of any renal disorder, 
including Wegener's glomerulonephritis.  
The examiner should specifically express 
an opinion as to whether it is at least 
as likely as not that any current renal 
disorder had its onset during the 
veteran's active service and/or is 
related to any injury or disease 
experienced in service, or was caused or 
aggravated by the veteran's service-
connected hypertension with 
atherosclerotic vascular disease or any 
medications used to treat this 
disability.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the requested examinations do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and any additional 
information obtained as a result of this 
remand.  In evaluating the veteran's 
service-connected cardiovascular 
disorder, consider whether either the new 
or the old version of the rating criteria 
is more favorable.  If one or the other 
is more favorable, so state and then 
apply the more favorable version.  If the 
result is the same under either criteria, 
apply the revised criteria.   

6.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, which includes 
consideration of all medical evidence 
received since the statement of the case 
issued in February 1997 and any 
additional diagnostic codes pertinent to 
the disability rated upon remand.  Allow 
an appropriate period of time for 
response.  

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


